DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.  Claims 1, 4-5 and 14 have been amended.  Claims 10-12 and 15-16 remain withdrawn as being directed to non-elected inventions.  Claims 9 and 13 have been cancelled. Claims 2 and 6-7 were previously cancelled.  New claim 17 has been added.  Accordingly, claims 1, 3-5, 8, 14 and 17 are under examination.  

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is confusing in reciting “wherein the subject receives anticoagulation therapy at the time of measuring the amount of Ang-2..” because it is unclear if the subject is given the anticoagulant therapy as soon as a measurement is determined or if the Applicant intends that the subject is receiving anticoagulant therapy at the time the sample is taken and then a measurement determined or if the applicant tends something else.  Further, it is unclear if the applicant intends to intensify the anticoagulant therapy that the subject received in step (d) of claim 1 or if the applicant intends something else.  Applicant is reminded that although the claims are read in light of the specification that limitations from the specification are not read into the claims.  Please clarify.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al (US 2015/0233946) in view of Christiansen et al (Europace, February 2016, 18, pages 1689-1697) or Gartner et al (US2007/0027456).
Block et al discloses a method for diagnosing atrial fibrillation in a subject comprising determining the amount of IGFBP7 in a sample from a subject and comparing the amount to that of a reference sample to provide a diagnosis of atrial fibrillation (e.g. para’s 0017, 0019, 0023, 0025, 0048-0050, 0187-0190).  Block et al discloses that the detection of the IGFBP7 can be achieved by using an analyzer which utilizes detection agents which specifically bind to the marker (e.g. para 0121). Block et al discloses that the atrial fibrillation can be paroxysmal atrial fibrillation (e.g. para. 0017).  Block et al discloses that the sample can be blood, plasma or serum (e.g. para 0070).  Block et al discloses that an increased amount compared to the reference is diagnostic (e.g. para’s 0191).  Block et al discloses recommending or treating the subjects with an anticoagulant and specifically teaches the recommending or treatment at subjects at risk of stroke (e.g. para’s 0003, 0007, 0017, 0129, 0136, 0139, 0150, 0156).  Block et al discloses that that anticoagulation therapy can be heparin (e.g. para 0141). Block et al discloses that the subject may have a history of stroke (e.g. para 0204).
Block et al differs from the instant invention in failing to teach the method provides for predicting the risk of stroke in the subject. 
Christiansen et al shows that it is known and conventional that atrial fibrillation is a common and well-established risk factor for stroke (e.g. introduction).
Gartner et al shows that it is known and conventional that patients with atrial fibrillation have an increased risk of stroke.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to include a prediction for risk of stroke in the diagnosed atrial fibrillation subjects of Block et al because both Christiansen et al and Gartner et al shows that it is known and conventional that subjects with atrial fibrillation have an increased risk of stroke.  Thus, one of ordinary skill in the art would have a reasonable expectation of success predicting the diagnosed atrial fibrillation subjects of Block et al are at increased risk of stroke.
          With respect to the recitation “the predictive window is a period of up to 10 years” as recited in current claim 8.  The combination of Block et al and Christiansen et al or Gartner et al teach the same marker as currently recited and the same method steps therefore absent evidence to the contrary it is deemed that the prediction window would be up to 10 years.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bontekoe et al (Circulation, Vol 136, Suppl 1, 14 November 2017, p. A18466) in view of Christiansen et al (Europace, February 2016, 18, pages 1689-1697) or Gartner et al (US2007/0027456) and further in view of Kin et al (Proceedings of the 32nd ISR, 19-21 April 2001, pages 439-443).
Bontekoe et al discloses a method of detecting plasma Ang-2 in a patient and comparing to that of a control and determining increased levels in the patient with atrial fibrillation (e.g. p A18466).
Bontekoe et al differs from the instant invention in failing to teach the method provides for predicting the risk of stroke in the subject. 
Christiansen et al shows that it is known and conventional that atrial fibrillation is a common and well-established risk factor for stroke (e.g. introduction).
Gartner et al shows that it is known and conventional that patients with atrial fibrillation have an increased risk of stroke.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to include a prediction for risk of stroke in the diagnosed atrial fibrillation subjects of Bontekoe et al because both Christiansen et al and Gartner et al shows that it is known and conventional that subjects with atrial fibrillation have an increased risk of stroke.  Thus, one of ordinary skill in the art would have a reasonable expectation of success predicting the diagnosed atrial fibrillation subjects of Bontekoe et al are at increased risk of stroke.  
Bontekoe et al., Christiansen et al and Gartner et al differ from the instant invention in failing to specifically teach using an analyzer to conduct the assay for measuring  Ang-2.
Kin et al teaches that it is known and conventional in the art to utilize an automated ELISA analyzer for the detection of desired analytes (e.g. abstract). 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of an automated analyzer for the ELISA test in modified method of Bontekoe et al because Kin et al shows that it is known and conventional in the art that automated ELISA analyzer are utilized in assays for testing for desired analytes.  Thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of an automated analyzer for the ELISA in the modified method of Bontekoe et al.
With respect to the recitation “the predictive window is a period of up to 10 years” as recited in current claim 8.  The combination of Bontekoe et al and Christiansen et al or Gartner et al teach the same marker as currently recited and the same method steps therefore absent evidence to the contrary it is deemed that the prediction window would be up to 10 years.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Block et al   in view of Christiansen et al or Gartner et al as applied to claims 1, 3-4, 8, 14 and 17 above, and further in view of Holm et al (US 2012/0021989).
See above for the teachings of Block et al., Christiansen et al and Gartner et al.
Block et al., Christiansen et al and Gartner et al. differ from the instant invention in failing to teach the subject taking an anticoagulant prior to be measurement of the marker and intensifying the anticoagulant.
Holm et al teaches that it is known and conventional in the art that an anticoagulant is given to subjects having atrial fibrillation for prevention of stroke and that the anticoagulant should be monitored (e.g. para 0220).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate subjects already receivig an anticoagulant and previously had atrial fibrillation into the modified method of Block et al because Block et al teaches that it is known in the art that once a subject has atrial fibrillation that reoccurrence can occur (e.g. para 0234) and Holm teaches that it is known that anticoagulants are given to subjects having atrial fibrillation and that this must be monitored.  Therefore, one of ordinary skill in the art would understand that a subject which has previously had atrial fibrillation and receiving an anticoagulant must be monitored because the anticoagulant could be out of therapeutic range and thus the subject could be in atrial fibrillation again and one would expect that the increased levels of IGFBP7 would occur in this subject.  Therefore, absent evidence to the contrary one of ordinary skill in the art would include subjects already receiving an anticoagulant and previously had atrial fibrillation and expect that an increased level of the IGFBP7 would indicate that the subject is in atrial fibrillation and that the anticoagulant much be adjusted by increasing the anticoagulant so as to prevent stroke.  Further, claim 5 is confusing as currently recited (see 112 (b) supra).

 Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.  
           103 Rejections:
           Applicant argues that Block et al teaches that IGFBP7 is a biomarker for the diagnosis of atrial fibrillation itself and that there is no suggestion that IGFBP7 can be used as a biomarker for the prediction of stroke in patients already suffering from atrial fibrillation.
This argument is not found persuasive because the applicant is arguing Block et al individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Block et al diagnosis the patient with atrial fibrillation and as stated supra and in the previous office action it would have been obvious to one of ordinary skill in the art at the filing date of the invention to include a prediction for risk of stroke in the diagnosed atrial fibrillation subjects of Block et al because both Christiansen et al and Gartner et al shows that it is known and conventional that subjects with atrial fibrillation have an increased risk of stroke.  Thus, one of ordinary skill in the art would have a reasonable expectation of success predicting the diagnosed atrial fibrillation subjects of Block et al are at increased risk of stroke.  Thus, one ordinary skill in the art would recognize that once the subject of Block et al is diagnosed with atrial fibrillation that subject is at risk of stroke as shown by Christiansen et al and Gartner et al.
Applicant argues that the biomarker IGFBP-7 allows for differentiating between a low risk and a high risk of stroke within the population of AF subject and that Block does not disclose that this would be possible.  Applicant states that at best Block teaches IGFBP7 as a marker for AF and thus the skilled person would not have expected that IGFBP7 would discriminate between a low risk and a high risk in the AF patients.
This argument is not found persuasive because (1) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., IGFBP7 differentiating between a low risk and a high risk) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that there is no definition for low risk or high risk in the specification and there is no guidance on what is considered to be low risk or high risk for stroke.   (2) The applicant is arguing Block et al individually and not considering the combination of Block in view of Christiansen or Gartner et al; (3) 103 rejections are not based on the skilled artisan but rather one of ordinary skill in the art; (4).  One of ordinary skill in the art would recognize that since increased IGFBP7 is diagnostic and found in subjects having AF and that since subjects having AF are at risk of stroke, then one of ordinary skill in the art would expect a subject having increased levels of IGFBP7 would have a higher risk of stroke.
           Applicant argues that Bontekoe al teaches that IGFBP7 is a biomarker for the diagnosis of atrial fibrillation itself and that there is no suggestion that IGFBP7 can be used as a biomarker for the prediction of stroke in patients already suffering from atrial fibrillation.
This argument is not found persuasive because the applicant is arguing Bontekoe et al individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Bontekoe et al diagnosis the patient with atrial fibrillation and as stated supra and in the previous office action it would have been obvious to one of ordinary skill in the art at the filing date of the invention to include a prediction for risk of stroke in the diagnosed atrial fibrillation subjects of Bontekoe et al because both Christiansen et al and Gartner et al shows that it is known and conventional that subjects with atrial fibrillation have an increased risk of stroke.  Thus, one of ordinary skill in the art would have a reasonable expectation of success predicting the diagnosed atrial fibrillation subjects of Bontekoe et al are at increased risk of stroke.  Thus, one ordinary skill in the art would recognize that once the subject of Bontekoe et al is diagnosed with atrial fibrillation that subject is at risk of stroke as shown by Christiansen et al and Gartner et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678